         Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 1 of 9Calvert Circuit Court
                                                               E-FILED;
                                                    Docket: 12/11/2020 4:33 PM; Submission: 12/11/2020 4:33 PM




               IN THE CIRCUIT COURT FOR CALVERT COUNTY, MARYLAND

ALLAN LLOYD BROWN,Individually
and as Personal Representative of
The Estate of Susan Irene Brown
1 15 Allnut Court
Prince Frederick, MD 20678

   and

ROBERT BROWN
7824 DeForrest Dr.
Chesapeake Beach, MD 20732

  and

BRIAN BROWN
7824 DeForrest Dr.
Chesapeake Beach, MD 20732

                Plaintiffs,                                             C-04-CV-20-000394

   VS.                                                Case No.

FORD MOTOR COMPANY,
Dearborn, MI 48121

  Serve Registered Agent:
  The Corporation Trust Incorporated
  2405 York Rd., Suite 201
  Lutherville Timonium, MD 21093-2264 :

                Defendants.


                                           COMPLAINT

         Plaintiffs Allan Lloyd Brown, individually and as Personal Representative of the Estate of

Susan Irene Brown, Robert Brown and Brian Brown, by counsel Steven M. Paysner and Joseph,

Greenwald & Laake, PA, sue the Defendant, Ford Motor Company, and as grounds state:

                                        Nature of the Action

         I. This is a products liability action claiming damages for bodily injury, pain and suffering,

emotional distress, survival, wrongful death, medical expenses, lost wages, loss of consortium and
        Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 2 of 9




other damages, arising from a motor vehicle collision that occurred in Calvert County, Maryland on

December 13, 2017, in which a 2017 Ford Fusion being driven by Plaintiff's decedent crossed over into

oncoming traffic. This action also includes claims for strict liability, breach ofexpress warranty, breach

of implied warranty, general negligence,failure to warn,failure to inspect, and violation ofthe Federal

Motor Vehicle Safety Act.

       2. The claims asserted herein arise out of the design, selection, inspection, testing,

manufacture, assembly, equipping, marketing, distribution, and sale of a defective and unreasonably

dangerous automobile.

                                   Parties, Jurisdiction and Venue

        3. Plaintiff Allan Lloyd Brown is a citizen and resident ofPrince Frederick Maryland. He also

is Personal Representative of the Estate of his deceased wife, Susan Irene Brown.

       4. Plaintiff Richard Brown is a citizen and resident of Chesapeake Beach, Maryland. He is a

surviving son of Susan Irene Brown.

       5. Plaintiff Brian Brown is a citizen and resident of Chesapeake Beach, Maryland. He is a

surviving son of Susan Irene Brown.

       6. Together, Plaintiffs Allan Lloyd Brown, Richard Brown and Brian Brown are all of the

primary wrongful death beneficiaries of Susan Irene Brown.

       7. The Defendant, Ford Motor Company ("Ford") is a corporation organized and existing

under the laws of a state other than Maryland, but is authorized to and carries on substantial business

within and throughout the State of Maryland. Ford was the manufacturer, designer, distributor and/or

seller of the vehicle being driven by Susan Irene Brown at the time of the collision.

                                              The Product

        8. The product involved in this action is a 2017 Ford Fusion (the model vehicle is hereafter

referred to as the "Fusion"), VIN No. 3FA6P0T92HR166523 (the particular vehicle involved in the
        Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 3 of 9




incident is hereafter referred to as the "2017 Ford Fusion").

                                                The Incident

       9. The incident forming the basis for this suit occurred on or about December 13, 2017, on

Westbound Plum Point Road at Cecil Lane in Huntington, Calvert County, Maryland. Plum Point

Road in that area is a two-lane road, consisting ofone westbound and one eastbound lane, separated by

a double-yellow line. At the time of the accident, Susan Irene Brown was traveling eastbound, within

the posted speed limit, approaching a gentle curve in the roadway, when she suddenly and unexpectedly

lost steering control of her 2017 Ford Fusion. The 2017 Ford Fusion crossed the double-yellow line

and entered the westbound lane, where it collided with another Ford vehicle. The resulting collision

caused the death of Susan Irene Brown and the westbound driver.

                                        The Product Defects

        10. Defendant Ford had a legal duty to design, select, inspect, test, manufacture, assemble,

equip, market, distribute, and sell the Fusion and its components so that it would provide adequate

steering control and occupant safety.

        1 1. Defendant Ford designed, selected, inspected, tested, manufactured, assembled,equipped,

marketed, distributed, and sold the Fusion, and its components, including but not limited to, equipping

it with its steering system.

        1 2. Defendant Ford, through both express and implied warranties, represented that the Fusion

and its steering and other systems were merchantable and fit for the use intended,and that these systems

would operate properly to provide adequate driver control of the vehicle in foreseeable accidents

occurring in the real world environment of the Fusion's expected use.

        1 3. As designed, selected, inspected, tested, manufactured, assembled, equipped, marketed,

distributed, and sold the Fusion was uncrashworthy, defective, unreasonably dangerous,and unsafe for

foreseeable users and occupants because its steering control system and component sub-assemblies are
        Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 4 of 9




inadequately designed and constructed, and fail to provide the degree of steering control and safety a

reasonable consumer would expect in foreseeable accidents occurring in the real world environment of

its expected use.

        14. Among other things, the Ford Fusion is uncrashwoithy, defective, unreasonably dangerous,

and unsafe for foreseeable users in that there is an unreasonable risk that the steering will malfunction

and cause driver loss of directional control, thereby causing foreseeable collisions.

        1 5. Defendant Ford sold, rented and/or leased the 2017 Ford Fusion as a new product. The 2017

Ford Fusion and its steering and other systems and component sub-assemblies with which it was

equipped left Defendant's control in the same condition as they were at the time and place of the

incident, with the exception of ordinary wear and tear.

        16. Defendant Ford had a legal duty to warn the public, including Susan Irene Brown and Allan

Lloyd Brown, of the defects in the Fusion and the component parts with which it was equipped.

        17. Defendant Ford breached this duty by failing to warn the public, including Susan Irene

Brown and Allan Lloyd Brown, of these safety related defects in the Ford Fusion and its component

parts and representing its vehicle to be safe.

        1 8. After placing the Fusion and the 2017 Ford Fusion model into the stream ofcommerce and

selling thousands of Fusions, Ford was made aware of the propensity ofthe Fusion and the 2017 Ford

Fusion to cause loss of steering control, yet took no action to either resolve the defect or warn the

consuming public.

        1 9. Defendant Ford willfully, wantonly, recklessly, grossly negligently and/or negligently

designed, selected, inspected, tested, manufactured, assembled, equipped, marketed, distributed, and

sold the Fusion and its components in an uncrashworthy,defective, and unsafe condition, unreasonably

dangerous to users.

                                         The Product Failure
        Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 5 of 9




       20. During the incident Susan Irene Brown was operating the 2017 Ford Fusion normally and

with due care within the legally permissible posted speed limit, yet at some point shortly before the

accident lost directional control of the vehicle.

       21. During the incident the 2017 Ford Fusion's steering and other systems and component sub-

assemblies did not operate as intended and warranted, failed to provide the driver with adequate

directional control as a reasonable consumer would expect,and subjected Susan Irene Brown to serious

and fatal injuries which she would not have sustained if the 2017 Ford Fusion's steering and other

systems and component sub-assemblies had not been defective, and had provided her with adequate

directional control and a reasonable degree of occupant protection and safety.

       22. The 2017 Ford Fusion's lack ofstability and control caused driver loss ofcontrol resulting in

the collision that killed Susan Irene Brown.

                                    Alternative Designs Feasible

       23. Prior to designing, selecting, inspecting, testing, manufacturing, assembling, equipping,

marketing, distributing, selling, renting and/or leasing the Fusion, Defendant Ford was aware that there

existed alternative steering assembly designs that were safer and were both technologically and

economically feasible for inclusion in the Fusion. Upon information and belief, these alternative

designs would eliminate the defective and unsafe steering characteristics of the Fusion without

impairing its usefulness or making it too expensive.

                                       Ford's Prior Knowledge

       24. Prior to the manufacture of the Fusion involved in the present case, and again after the

2017 Ford Fusion was put into the stream of commerce, and again before the collision that killed

Susan Irene Brown, Ford had actual notice from various sources that the Fusion had steering and

related problems with directional control and safety.

                                               Damages
        Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 6 of 9




       25. As a direct and proximate result of Defendant Ford's conduct, Susan Irene Brown

suffered needlessly prior to her death, her life expectancy was greatly shortened, and she suffered

actual and consequential damages, including but not limited to medical expenses, funeral bills,

mental pain and suffering, and mental anguish and shock.

       26. As a direct and proximate result of Defendant Ford's conduct, Plaintiffs Allan Lloyd

Brown, Richard Brown, and Brian Brown have been and will be deprived of the pecuniary support,

society, companionship, and services to which they were entitled as the surviving spouse and

children of Susan Irene Brown, and have incurred other economic and non-economic damages.

                               FOR A FIRST CAUSE OF ACTION
                                   (Negligence - Survival)

       27. The allegations of VIT 1-26 are incorporated by reference as if fully set forth herein.

       28. Defendant Ford was negligent in designing and selling the 2017 Ford Fusion in an

unreasonably dangerous and defective condition as set forth above.

       29. Plaintiff's damages as described herein were proximately caused by Ford's negligent

design of the Fusion.

         WHEREFORE,Plaintiff Allan Lloyd Brown, as Personal Representative of the Estate of

Susan Irene Brown, prays judgment against Defendant Ford for actual and consequential damages

in the amount of Five Million Dollars ($5,000,000), together with costs of this action, and for such

other and further relief as this Court may deem fit, just, and proper.

                             FOR A SECOND CAUSE OF ACTION
                                    (Wrongful Death)

       30. The foregoing factual allegations are made a part of this Second Cause of Action

through incorporation by reference.

       31. Defendant Ford was negligent in designing and selling the 2017 Ford Fusion in an

unreasonably dangerous and defective condition as set forth above.
        Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 7 of 9




       32. Plaintiff's damages as described herein were proximately caused by Ford's negligent

design of the Fusion.

         WHEREFORE,Plaintiffs Allan Lloyd Brown individually, and Richard Brown and Brian

Brown, pray judgment against Defendant Ford for actual and consequential damages in the amount

of Five Million Dollars ($5,000,000), together with costs of this action, and for such other and

further relief as this Court may deem fit,just, and proper.

                               FOR A THIRD CAUSE OF ACTION
                                   (Strict Liability in Tort)

       33. The foregoing factual allegations are made a part of this Third Cause of Action through

incorporation by reference.

       34. By reason of the foregoing, the Defendant is strictly liable for injuries and damages caused

by these defects in the 2017 Ford Fusion.

       35. Defendant Ford placed the 2017 Ford Fusion and its component parts, which they

defectively designed and defectively manufactured, and or sold into the stream of commerce in a

defective and dangerous condition and are strictly liable for the plaintiff' injuries and losses.

        WHEREFORE,Plaintiffs pray judgment against Defendant Ford for actual and consequential

damages of Five Million Dollars($5,000,000),together with costs ofthis action, and for such other and

further relief as this Court may deem fit, just, and proper.

                              FOR A FOURTH CAUSE OF ACTION
                                (Breach of Implied Warranty)

        36. The foregoing factual allegations are made a part of this Fourth Cause of Action through

incorporation by reference.

        37. By reason ofthe foregoing,the Defendant Ford is liable in damages for breach of its implied

warranties of merchantability and of fitness for a particular purpose made to the general public,

including Allan Lloyd Brown and Susan Irene Brown, when they purchased and drove the 2017 Ford
         Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 8 of 9




 Fusion.

         38. Defendant Ford designed and sold a vehicle that was defective and not fit for the foreseeable

 and intended use and purposes and as a direct result Susan Irene Brown was severely injured and died.

           WHEREFORE,Plaintiffs pray judgment against Defendant Ford for actual and consequential

 damages ofFive Million Dollars($5,000,000), together with costs ofthis action, and for such other and

 further relief as this Court may deem fit, just, and proper.

                                FOR A FIFTH CAUSE OF ACTION
                                (Negligent Design and Manufacture)

         39. The foregoing factual allegations and the allegations are made a part of this Fifth Cause of

 Action through incorporation by reference.

         40. By reason of the foregoing Defendant Ford is liable to the Plaintiffs for their injuries and

 damages caused by Defendant's misconduct.

         WHEREFORE,Plaintiffs prayjudgment against Defendant Ford for actual and consequential

 damages of Five Million Dollars($5,000,000),together with costs ofthis action, and for such other and

. further relief as this Court may deem fit, just, and proper.

                                 FOR A SIXTH CAUSE OF ACTION
                                      (Loss of Consortium)

        41. The above set forth facts and the allegations are made a part of this Sixth Cause of Action

 through incorporation by reference.

        42. Plaintiff Allan Lloyd Brown and Susan Irene Brown were married as husband and wife

 through the date and time of Mrs. Brown's needless, untimely and unexpected death.

        43. As the result ofDefendant Ford's actions,Plaintiff Allan Lloyd Brown individually has been

 injured and damaged as a result of the loss of consortium with his deceased wife.

         W HEREFORE,Plaintiff Allan Lloyd Brown praysjudgment against Defendant Ford for actual

 and consequential damages of One Million Dollars($1,000,000),together with costs ofthis action, and
I.   V'


                  Case 8:21-cv-00289-PWG Document 1-2 Filed 02/03/21 Page 9 of 9




          for such other and further relief as this Court may deem fit, just, and proper.

                                        FOR A SEVENTH CAUSE OF ACTION
                                           (Breach of Express Warranty)

                 44. The foregoing factual allegations are made a part ofthis Seventh Cause of Action through

          incorporation by reference.

                 45. By reason of the foregoing, Defendant Ford is liable in damages for breach of its

          express warranties. Ford expressly warranted to the general public, including Allan Lloyd Brown

          and Susan Irene Brown, that the Fusion was safe and properly designed and manufactured. Ford

          and expressly warranted that the Fusion had adequate steering control and was directionally stable,

          and that the Fusion was a safe vehicle to use for ordinary and expected uses for a family vehicle.

                 46. Defendant Ford designed and sold a vehicle that was defective and breached their express

          warranties, and as a direct result Susan Irene Brown was severely injured and died.

                 47. As the result of Defendant Fords' actions, Plaintiffs and their decedent suffered the injuries

          and damages described above.

                  WHEREFORE,Plaintiffs pray judgment against Defendant Ford for actual and consequential

          damages of Five Million Dollars($5,000,000),together with costs ofthis action, and for such other and

          further relief as this Court may deem fit, just, and proper.

                                              JURY TRIAL DEMANDED

                  Plaintiffs demand trial by jury.

                                                         /s/ Steven M. Paysner
                                                         JOSEPH, GREEN WALD & LAAKE,P.A.
                                                         Steven M. Paysner, CPF No. 7606010105
                                                         6404 Ivy Lane #400
                                                         Greenbelt, MD 20770
                                                         Tel. 301-220-2200
                                                         Fax: 240-553-1735
                                                         spaysner@jgllaw.com

          Dated: December 11, 2020
